NO. 07-05-0146-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                   MAY 4, 2006
                         ______________________________

                                  KATHERINE MIKA,

                                                              Appellant

                                            v.

                            EXPRESS JET AIRLINES, INC.,

                                                     Appellee
                       _________________________________

             FROM THE 280TH DISTRICT COURT OF HARRIS COUNTY;

                NO. 2003-36,486; HON. TONY LINDSAY, PRESIDING
                       _______________________________

                              Memorandum Opinion
                         ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Katherine Mika (Mika) appeals from a final judgment denying her recovery against

Express Jet Airlines, Inc. (Express). Her sole issue concerns the trial court’s decision to

grant Express a partial summary judgment on the issue of negligent hiring, training, and

supervision. We overrule the issue and affirm the judgment.

       Express raised two grounds, via its amended motion for summary judgment,

attacking Mika’s claim of negligent hiring, training, and supervision. One dealt with the
federal preemption doctrine while the other dealt with the absence of any evidence

illustrating that Express negligently hired, trained, or supervised the employee in question.1

Moreover, in granting the motion, the trial court did not specify upon which ground it relied.

Consequently, Mika had the burden on appeal to illustrate why none of the grounds

asserted by Express entitled the litigant to summary judgment. Lewis v. Adams, 979
S.W.2d 831, 833 (Tex. App.–Houston [14th Dist.] 1998, no pet.). This she failed to do for

no issue was raised on appeal encompassing the no-evidence ground.

        Mika having failed to attack both grounds asserted in support of summary judgment

upon her claim of negligent hiring, training, and supervision, we overrule her issue and

affirm the judgment. See id. (holding that the appellate court must affirm the summary

judgment when the appellant fails to negate each ground upon which the judgment may

have been granted).



                                                            Brian Quinn
                                                            Chief Justice




        1
            W e note and reject Mika’s contention that Express failed to raise a no-evidence ground in its motion
for summ ary judgment. Appearing in that m otio n is the follo wing passage: “Because of this, the Plaintiff’s
claim s are p reem pted by Federa l Law. In addition, there is no evidence in this case of essential elements of
Pla intiff’s claims and therefore, your Defendant is entitled to a sum m ary judgm ent. . . .” (Emph asis added ).
Elsewhere in the same m otion appears the statement that: “Plaintiff’s negligent hiring claim is likewise, [sic]
governed by Defendant’s No Evidence M otion for Sum m ary Judgm ent.” And, after describing the “necessa ry
elem ents of such a c ause,” Exp ress stated that evidence s atisfying those elem ents “is not present in this
cas e.” From those elements, one cannot but conclude that Express included a no-ev idence g roun d in its
motion.

                                                        2